(Check One) UNITED STATES OMB APPROVAL SECURITIES AND EXCHANGE COMMISSION OMB Number: 3235-0058 x Form 10-K Washington, D.C. 20549 Expires: April 30, 2009 o Form 20-F Estimated average burden o Form 11-K FORM 12b-25 hours per response o Form 10-Q o Form 10-D SEC FILE NUMBER o Form N-SAR NOTIFICATION OF LATE FILING 333-146840 o Form N-CSR For Period Ended: August 31, 2008. o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I  REGISTRANT INFORMATION Uventus Technologies Corp. Full Name of Registrant Former Name if Applicable 932-8 #304 Gangnam-Gu, Daechi 4 Dong Address of Principal Executive Office (Street and Number) Seoul, Korea City, State and Zip Code PART II  RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense. x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filled on or before the fifth calendar day following the prescribed due date: and (c) The accountants statement or other exhibit is required by Rule 12b-25(c) has been attached if applicable. PART III  NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. (Attach Extra Sheets if Needed) The Company could not complete the filing of its Annual Report on Form 10-KSB for the year ended August 31, 2008 due to a delay in obtaining and compiling information required to be included in the Company's Form 10-KSB, which delay could not be eliminated by the Company without unreasonable effort and expense. Such delay was primarily the result of completing the detailed financial statements.
